Citation Nr: 1602530	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  05-00 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for cerebral/cerebellar disability with memory deficit and posttraumatic stress disorder (PTSD) for the period prior to October 23, 2008. 

2.  Entitlement to an initial rating in excess of 50 percent for cerebral/cerebellar disability with memory deficit and PTSD, on and from October 23, 2008.

3.  Entitlement to an initial rating in excess of 40 percent for myelopathy with spinal cord decompression sickness at the T7-T8, left lower extremity.

4.  Entitlement to an initial separate rating for myelopathy with spinal cord decompression sickness at the T7-T8, right lower extremity.


REPRESENTATION

Veteran  represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to October 1987. 

This appeal came to the Board of Veterans' Appeals (Board) from a June 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In November 2006, the Board remanded the Veteran's claim for additional development.  

In a February 2015 decision, the Board denied the Veteran's claim.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court).  In September 2015, the Court vacated the Board decision and remanded the Veteran's claim for action consistent with the directives of a joint motion for remand (JMR).

The issue of service connection for erectile dysfunction has been raised by the record in a January 2011 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The issue of an increased rating for the Veteran's cognitive disorder, cerebral/cerebellar disability with memory deficit, on and from October 29, 2008 and increased rating for myelopathy involving the left lower extremity, and a separate rating for myelopathy involving the right lower extremity is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

For the period before October 23, 2008, the Veteran's cerebral/cerebellar disability with memory deficit and PTSD caused moderate impairment of memory, depression, concentration difficulties, word choice difficulties, inappropriate behavior, anhedonia, self-isolation, irritability, and mild headaches.


CONCLUSION OF LAW

For the period prior to October 23, 2008, the criteria for an initial rating in excess of 50 percent for cerebral/cerebellar disability with memory deficit and PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, 4.130, Diagnostic Codes 8045, 9304 (2007), Diagnostic Code 9411 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating

For historical purposes, the Board notes that while serving on active duty in September 1996, the Veteran suffered diving decompression sickness after returning to the surface in a 72 foot dive with a no decompression ascent.  He suffered both lower extremity neurological disabilities and a cognitive disability.   The cognitive disability, cerebral/cerebellar disability with memory deficit, has at all relevant times been rated at 50 percent since the effective date of service connection in April 2003.  The Veteran asserts that the severity of his cognitive symptoms warrant a higher rating.  The Veteran is also service connected for PTSD, which was consolidated with the cognitive disorder for rating purposes.

The parties to the JMR indicated that the Board failed to provide an adequate statement of reasons and bases in the February 2015 Board decision because the Board failed to consider a March 2009 VA examination with regard to the Veteran's ability to perform his job duties.  The parties also found that the Board's analysis of the Veteran's social functioning was unclear because the analysis was intertwined with the discussion of occupational functioning and the Board failed to discuss the Veteran's marital relationship.  The Board will address these deficiencies in this decision.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service connection cognitive disability was rated under Diagnostic Code 8045 (which provides for the evaluation of brain disease due to trauma).  38 C.F.R. § 4.124a.  During the course of this appeal, Diagnostic Code 8045 was amended effective October 23, 2008, and as such prior to October 23, 2008, the Board may apply only the previous version of the rating criteria.  As of October 23, 2008, the Board must apply whichever version of the rating criteria is more favorable to the Veteran.  Accordingly, in February 2015, the Board remanded that portion of the claim for entitlement to an increased rating for the period since October 23, 2008.   As is discussed in the remand portion of this decision, that development has not yet been accomplished and is therefore being remanded by the Board once again to ensure compliance.

In this decision, the Board will address the Veteran's claim for entitlement to a rating in excess of 50 percent for the cognitive disability for the period before October 23, 2008, as it involves application of the old criteria. 

Under the criteria in effect at the time the Veteran's claim was received, Diagnostic Code 8045 (which provides for the evaluation of brain disease due to trauma) provided for separate ratings under the appropriate diagnostic code for purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following brain trauma.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2007).  The Board notes that the Veteran received a 40 percent rating for the neurological manifestations of his diving decompression sickness (myelopathy with spinal cord decompression sickness at the T7-T8, left lower extremity).  Purely subjective complaints such as headaches, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, would be rated 10 percent and no more under Diagnostic Code 9304 (dementia due to head trauma) and could not be combined with any other rating for a disability due to brain trauma.  A rating in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 may not be assigned in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2007).  There is no evidence the Veteran experiences multi-infarct dementia, and he has not been diagnosed with multi-infarct dementia associated with brain trauma at any point during the pendency of the appeal.  Given that the medical evidence of record does not reveal any diagnosis of multi-infarct dementia associated with brain trauma, a higher rating is not warranted under Diagnostic Code 8045 in effect prior to October 23, 2008

As noted, however, the Veteran's cognitive disorder has been combined with his PTSD, and therefore the Board will discuss whether the Veteran is entitled to a higher rating under the schedular criteria for this disability as well.  VA has a "well-established" duty to maximize a claimant's benefits.  Buie v. Shinseki, 24 Vet. App. 242, 249-250 (2010).

When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

A 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.   Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

In February 2003, a private psychiatrist, Dr. C. Berschling diagnosed PTSD and major depressive disorder.  He noted the Veteran experienced type II decompression sickness with possible cerebral and cerebellar dysfunction and a history of mild incomplete paralysis of the quadriceps extensor muscle.  The Veteran always seemed on edge and unrelaxed, sitting rigidly on the couch.  He also had agitated movements.  The Veteran provided facts with a lack of feeling, paucity of depth, and flow of emotion, speaking in a monotone.  He reported that he loses words and has difficulty finding words.  He also had trouble focusing and finishing tasks that were primarily complex and he had deteriorating concentration.  The Veteran also reported sleep disturbance

The Veteran has worked in jobs requiring high skill and technical knowledge. Since the diving incident, he had held four jobs, all highly technical, but was never able to finish a task, develop an interest in the job, or interact with co-workers.  The Veteran was a very mission and task person and did not tolerate helplessness well.  As a result, he experienced maladaptive reactions of detachment, isolation, and avoidance.  He withdrew from his wife and family and isolated himself.  He felt bored and saw no future.  The examiner stated the Veteran did not have a delusion or judgment problems and assigned a GAF of 50.

At a VA examination dated in June 2003, the Veteran reported just starting psychotropic medication.  He had recently resigned a position with the Department of Energy due to difficulties in maintaining adequate job performance and increased difficulty being around people and requiring isolation.  He stated it was difficult as a project manager to maintain adequate interpersonal relations with colleagues.  He had three other jobs which were difficult to maintain long term due to concentration difficulties as well as his need for isolation.  He currently worked in the area of nuclear decontamination and stated he performed okay.  He had marked isolation and found it difficult to maintain adequate concentration to complete work projects.  The Veteran stated his desire to isolate himself and decreased interactions placed stress on his marriage and with his daughter.  He was noted to have been married since 1990.  He also reported significant irritability and found himself explosive over minor incidents.   

The Veteran reported trauma related nightmares and a couple times a week, he thought about the diving accident, which gave him goose bumps.  He avoided any stimuli that remind him of the accident such as recreational diving, which he used to enjoy.  He also had a diminished interest in things generally.

The Veteran demonstrated mild level depression on testing even though he rated his depression as 5/10.  He gave somewhat clipped and minimal responses and was able to relax only somewhat.  There was a near constant leg shaking and postural rigidity.  The Veteran did not exhibit impairment of his thought process or communication.  The Veteran reported difficulty with word finding and forgetting basic information, but generally long term memory and short term memory appeared grossly intact.  He did not have compulsive behavior or symptoms consistent with a panic attack.  The Veteran reported sleep disturbance, but that was due to urinary frequency and he would awaken feeling fresh.  The Veteran had significant sense of hopelessness and pervasive anhedonia.  The examiner noted however, the Veteran could enjoy some activities such as watching ballgames, reading, and gardening.  The Veteran stated it was difficult to get motivated to get out of bed.  There was no impairment of impulse control. 

The examiner diagnosed PTSD secondary to the diving accident and its related sequela, i.e., type II decompression sickness with possible cerebral and cerebellum dysfunction.  The examiner stated the symptoms impacted the Veteran's social and emotional functioning to a moderate degree.  The Veteran could maintain employment although his disability would negatively impact employment as symptom severity increased.  He was also competent to manage his own funds. 

In June 2004, the Veteran's marriage counselor reported that the Veteran and his wife had a tumultuous, angry, and hostile marriage. 

At a VA examination in October 2007 to assess his cognitive function, the Veteran reported he currently experienced significant memory problems such as difficulty finding words and forgetting names.  He reported an incident where he forgot he signed an important contract until reminded of the fact by his boss.  He had difficulty concentrating and some difficulty with navigation even in familiar surroundings.  The Veteran also reported a significant personality change since the diving accident.  He had significant apathy and abulia and no longer participated in social interactions.  He had difficulty trusting people and with authority.  The Veteran's wife asserted that his personality was a source of their relationship problems.  The Veteran and his wife were separated and the Veteran was expecting a divorce.  Until he saw Dr. Berschling, he had suicidal ideation but that ended once he started therapy and medication. The Veteran at times became disinhibited and mildly inappropriate.  He was irritable and defensive at times and at other times, sarcastic.  Otherwise, his thought content was normal.  The examiner stated that he noted no obvious word finding difficulties by the Veteran. 

In testing, the Veteran had a tendency to respond quickly and somewhat impulsively, or what the examiner called a trial and error approach.  The test results indicated the Veteran had poor memory encoding, abnormal proactive interference, and significant recall difficulties.  The Veteran was able to retain highly learned information but it had to be repeated several times.  The examiner also stated that the Veteran's verbal fluency was poorer than expected.  The testing also demonstrated the personality change of abulia, apathy, disinhibition, reduction in motivation, and poor judgment. The examiner also commented on results that may grossly be normal, but represented a significant decline from the premorbid state of the Veteran.  The examiner attributed both the cognitive impairment and personality changes to the diving accident.  The GAF was 55 overall (for both the cognitive disorder and the personality disorder) and 60 based upon the personality disorder.  The diagnoses resulted in a likely reduction of reliability and productivity but did not render him unemployable.  The Veteran did not report or exhibit reckless behavior, only mild inappropriate behavior. 

At a VA psychiatric examination in October 2007, the Veteran reported that he had been working the past four years as the CEO and vice-president of a biofuel firm.  The Veteran worked full-time but reported confrontations in his current job.  He was in considerable conflict with his boss and unsure how much longer he would remain with the firm even though there were no disciplinary actions, lost time, or reduction of productivity.  The Veteran reported becoming disinhibited and saying things he did not mean to say.  The Veteran reported taking psychiatric medication until 2004 when he stopped due to the side effects.  Since that time, he had not taken any further medication, nor had he sought therapy for his PTSD symptoms, choosing to manage the symptoms on his own. 

The Veteran reported he and his wife were separated due to his lack of feelings and irreconcilable differences.  He felt close to his daughter when he is with her but when she was with her mother, he did not think about either of them.  He was quite socially isolated and spent his time alone but the examiner specifically attributed it as an apathy product related to the Veteran's cognitive disability and not PTSD.  Since the accident, the Veteran reported a significant change in personality and he did not care about anything and lacked interest and motivation to complete an activity.  He had significant forgetfulness and also experienced what he called a time gap.  He was quite irritable during the examination and at first suspicious and resistant to answering, but became more comfortable as the examination continued. His speech content was appropriate and in general he remained focused with a logical, sequential, and goal directed thought process.  There were no delusions, psychotic behavior, hallucinations, or homicidal ideation.  The Veteran had adequate abstract thinking.  The Veteran reported some suicidal ideation pre-therapy but none currently.  He enjoyed listening to music, gardening, and barbecue cooking. 

Upon testing, the Veteran and examiner both agreed he had depression symptoms in the mild to moderate range due to decreased physical functioning and reduced cognitive abilities.  Based upon objective measures and the Veteran's symptoms during the evaluation, the examiner determined that the Veteran was not currently suffering from PTSD symptoms but he was struggling with cognitive deficits and physical ailments including a personality change.  He had a personality disorder that lead him to isolate himself from others and allowed him to display disinhibited behavior that caused him to react to others inappropriately and hurt their feelings.  In general, he estranged himself from others.  The examiner concluded that the Veteran's significant social isolation was due to the personality change and not PTSD.  The Veteran also did not have any intrusive thoughts or nightmares related to the diving decompression incident.  Instead, the Veteran focused on his frustration with the disabilities.  There were no signs of hypervigilance, hyperstartle, or hyperarousal.  The social isolation was not due to avoid recollection of the accident but his personality disorder.  The Veteran's reported concentration difficulties which were not apparent on testing.  The diagnosis was PTSD in full remission, but the Veteran had a cognitive disorder NOS secondary to the diving decompression illness and a personality disorder due to the diving decompression illness.  The GAF was 55 overall (for both the cognitive disorder and the personality disorder) and 60 based upon the personality disorder. 

At a March 2009 VA examination, the Veteran reported that he lost his job as a CEO in June 2008.  The examiner reported that the Veteran was rather unclear about the circumstances under which he lost his job and initially reported that "they let my contract expire because I made an allegation of fraud."  The Veteran later indicated that this was the equivalent of being fired from his job and that he was fired without any severance plan or settlement.  When the examiner queried the Veteran, he reported, "I don't know what happened.  I don't trust anyone and I attacked the management and they tried to get rid of me.  I piss off a lot of people and people say I walk around and I look like I want to kill someone.  I have been [confrontational] in every job that I have and I always criticize leadership.  I was being told to stay home a lot because of the confrontations and because I was pissing off some of our customers.  I left in June of 2008 and I have just been sitting in [a] room staring at the walls and I don't really get anything done.  I have applied for jobs in management and I get phone interview but no offers.  I have had six or eight interviews since I was fired."  The examiner indicated that the Veteran's history indicates that he has at times been extremely successful in his business dealings and has shown no inability to find and maintain high levels of employment.  He stated that the Veteran last worked as a CEO for an energy company where he worked for three years with a high level of income and responsibility.  At that time, the Veteran showed adequate ability to interact with others in getting and maintaining the job for a period of time although his personality problems eventually resulted in his dismissal.  The examiner concluded that there was no significant social change since the Veteran's last evaluation in terms of his marital or dating status and he remained employable per psychiatric purposes.  

Having reviewed the evidence, the Board concludes that the Veteran's PTSD is most appropriately approximated by the criteria for the 50 percent rating that he is currently rated at, and a higher schedular rating is not warranted during the relevant appeal period at issue.  The findings are reported above are most consistent with occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships. 

Turning first to the GAF scores that were assigned during the period in question, the Veteran was assigned GAF scores ranging from 50 to 60 during the relevant time period at issue.  Scores in this range reflect symptoms from serious to moderate, although a score of 50 is the most moderate score in the serious range.  The Veteran's symptoms for the time period at issue are moderate impairment of memory, depression, concentration difficulties, word choice difficulties, inappropriate behavior, anhedonia, self-isolation, irritability, and mild headaches some of which are enumerated in the schedular criteria for a 50 percent rating.  A GAF score is not dispositive of a rating that is to be assigned and is only intended to reflect symptoms at the time it is assigned.  In this case, the Veteran's psychiatric symptoms reported during the relevant time period are most consistent with a rating of 50 percent, as they largely suggested moderate psychiatric symptomatology. 

With regard to social functioning, the Board acknowledges that the Veteran reported self-isolating and being in a tumultuous, angry, and hostile marriage and was going to divorce his spouse.  They were noted to have been married in 1990 and separated in 2003.  However, he also reported that he had a close relationship with his daughter when she spent time with him and he was noted to date by the most recent VA examiner.  At the time of the 2007 examination, he reported that he enjoyed listening to music, gardening, and barbecue cooking. 

A 70 percent rating generally contemplates a situation in which there is an inability to establish and maintain effective relationships.  In this case, the Veteran maintained his marriage for a period of many years prior to separating and at the very least maintained a relationship with his child.  As such, the Board does not believe that the Veteran's social inadaptability at this time was commensurate with an inability to establish or maintain relationships.  Of note, social impairment is recognized as one of the factors for a 50 percent rating which contemplates difficulty in establishing and maintaining effective work and social relationships.

Additionally, while the Veteran endorsed irritability, he has not been deemed to be a danger to himself or others.  While the Veteran had some suicidal ideations prior to taking medication, those have subsided and he has not endorsed suicidal ideations again.  Moreover, there are no obsessional rituals which interfere with routine activities, intermittently illogical, obscure or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, or spatial disorientation.  The Veteran has been reported to have adequate grooming.  His insight and judgment have also been intact.  Consequently, the Veteran's PTSD was not shown to cause social impairment with deficiencies in most areas.   

With regard to his occupational functioning, the record reveals that the Veteran stopped working in June 2008.  Based on the Veteran's report at the March 2009 VA examination, the examiner noted that the Veteran was rather unclear about the circumstances under which he lost his job.  Moreover, although there is no doubt that he lost his job either due to being fired or not being retained, he also indicated that he was applying for and interviewing for other jobs and the examiner concluded that the Veteran  remained employable per psychiatric purposes.  Prior to June 2008, while there is some evidence of short periods of employment with several employers and reported personality conflicts or problems with assignments, there is no evidence of reprimands, disciplinary actions, or violations of rules.  

Instead, based on the evidence before the Board, the Veteran as of the October 2007 had been able to perform job duties to the minimal satisfaction of his employers, and had his last job for four or more years, functioning in high level positions.  The Veteran was able to deal with his anger at the work place somewhat appropriately and in a relatively effective manner.  It may have resulted in reduced reliability and productivity, but it did not resulted in a deficiency that has cost him a job or discipline/reprimands from his employer.  Consequently, the Veteran's PTSD was not shown to cause occupational impairment with deficiencies in most areas. 

In sum, the Veteran's PTSD for the relevant time period at issue is most appropriately rated as 50 percent disabling.  The Court has emphasized that it is the impact of the symptoms on the Veteran's occupational and social functioning that is the ultimate determination.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118   (Fed. Cir. 2013).  In this case, the Veteran's PTSD has caused some, even significant, impairment.  However, this is to be expected as the Veteran was rated at 50 percent for his PTSD. Were there no impairment, there would be no justification for such a rating.  As described, the PTSD driven impairment was not shown to be so profound as to cause occupational and social impairment with deficiencies in most areas.  As such, the Veteran's PTSD symptoms do not meet the next higher rating of 70 percent for the relevant time period at issue.

III.  Extraschedular Considerations

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made. 38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

The Board finds that the schedular evaluation assigned for the time period at issue for the Veteran's service-connected cerebral/cerebellar disability with memory deficit and PTSD are adequate in this case.  The Veteran's primary symptoms include moderate impairment of memory, depression, concentration difficulties, word choice difficulties, inappropriate behavior, anhedonia, self-isolation, irritability, and mild headaches which caused some occupational and social impairment prior to October 23, 2008.  However, all of these symptoms are contemplated in the schedular rating that is assigned, and the rating schedule provides higher ratings for instances of increased severity of the Veteran's disability at issue.  Moreover, the schedular rating criteria and case law directs that in psychiatric claims VA must contemplate all of a veteran's psychiatric symptomatology and then determine how the symptomatology impacts his occupational and social functioning.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  As such, the schedular rating criteria by definition reasonably describes the Veteran's disability level and symptomatology, because the Board has reviewed all of his cognitive and psychiatric symptoms and then weighed how they impact his occupational and social functioning.  As such, the assigned schedular evaluation is adequate.  Therefore, a referral for extraschedular consideration is not warranted.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.   The Board notes that in December 2009, the RO issued a rating decision awarding TDIU effective November 2008.  The file indicates that while the Veteran became unemployed in June 2008, prior to that date he worked full-time at various positions.  Additionally, the Veteran's report of being fired is in conflict with his report of his report of his contract not being renewed.  Consequently, for the rating period before November 2008, while the service-connected disability picture showed some occupational impairment, such as frequent job changes, the evidence did not indicate the Veteran was prevented from obtaining and maintaining gainful employment due solely to his service-connected disabilities and the March 2009 examiner indicated that the Veteran was not unemployable per psychiatric purposes. 

Therefore, as to the applicable period before November 2008, the Board concludes that the criteria for a total disability rating for compensation based on individual unemployability have not been met.  Before then, the Veteran worked full time to the apparent satisfaction of his employer or prevented him from securing jobs from potential employers.  Here, the evidence suggests that the Veteran's disabilities may have affected his employment in the performance of his duties, but there is no evidence to suggest any of the disabilities prevented the Veteran from obtaining and maintaining gainful employment.  Such employment constitutes substantial gainful employment.  While the Veteran reported that he was either fired or lost his job due to his service connected disability in June 2008, he also indicated that he asserted allegations of fraud and his contract was not renewed and he was pursuing other employment after leaving his job and the examiner specifically found that he was not unemployable for psychiatric purposes.  Further, the severity of his disabilities is addressed in the assigned rating, as discussed above.  Therefore, it does not appear any of his disabilities individually or in combination are of sufficient severity or impairment to prevent the Veteran from seeking and maintaining employment for the period in question.  Therefore, the Board finds that the evidence does not reasonably raise or establish a claim by the Veteran that he is unemployable due to the service-connected disabilities prior to November 2008.
 

ORDER

An initial rating in excess of 50 percent for cerebral/cerebellar disability with memory deficit and PTSD for the period prior to October 23, 2008, is denied.  


REMAND

The Board notes that the issues of entitlement to an initial rating in excess of 50 percent for cerebral/cerebellar disability with memory deficit and PTSD since October 23, 2008; an initial rating in excess of 40 percent for myelopathy with spinal cord decompression sickness at T7-T8, left lower extremity; and an initial separate rating for myelopathy with spinal cord decompression sickness at T7-T8, right lower extremity were remanded in the February 2015 Board decision, a portion of which was later vacated.  However, the remand portion of the Board decision was not vacated.  As such, it appears that the Board has jurisdiction of these issues purely as a result of the implications of Stegall, under which the Veteran is entitled to compliance with the previous remand directives.  See 11 Vet. App. 268 (1998).
It does not appear that any of the development requested in the remand has been accomplished.  Therefore, the Agency of Original Jurisdiction (AOJ) should accomplish the remand directives ordered in the February 2015 Board decision, which are being republished to ensure clarity (that is, the remand instructions below are the same as were contained in the February 2015 Board decision).  

As noted above, the Board remanded this matter in November 2006, requesting a VA examination to determine the severity of the Veteran's cognitive disorder, which resulted from a traumatic brain injury that resulted from decompression sickness while diving.  While the issue was on remand, in October 2008, VA amended the Schedule for Rating Disabilities by revising the portion of the Schedule that addresses neurological conditions and convulsive disorders.  The effect of this action is to provide detailed and updated criteria for evaluating residuals of traumatic brain injury (TBI).  These amendments revise 38 C.F.R. § 4.124a, Diagnostic Code 8045 and are effective October 23, 2008.  The effective date of any increase in disability compensation based solely on the new criteria can be no earlier than the effective date of the new criteria.  73 Fed. Reg. 54,693 (Sept. 23, 2008).  

A veteran whose residuals of a traumatic brain injury are rated under a version of 38 C.F.R. § 4.124a , Diagnostic Code 8045, in effect before October 23, 2008 may request review under Diagnostic Code 8045, irrespective of whether his disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.   If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the Veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

The Veteran's service representative has requested the Veteran's cognitive disorder resulting from the diving injury be reviewed under the current regulations.  A review of the record does not show that his claim has been reviewed and adjudicated under the revised regulations.  To afford the Veteran due process, his claim must be returned to the RO for consideration under the revised regulations for 38 C.F.R. § 4.124a, Diagnostic Code 8045. 

In light of all of the above, the Board concludes that the Veteran should be afforded a new VA examination to determine the current nature, manifestations, and severity of the disability  under the new TBI guidelines.  Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination).  The examiner is requested to review the file, and evaluate the Veteran's disability for the relevant preamendment period, as well as his current level of severity under the current schedular criteria for TBI.  

As to the increased rating for myelopathy involving the left lower extremity, and a separate rating for involving the right lower extremity, the Board notes that the RO has rated the disability as a single disability, myelopathy with spinal cord decompression sickness at the T7-T8, left lower extremity, currently rated at 40 percent.  As the evidence in the file indicates that the spinal cord decompression sickness has also caused neurological symptoms in the right lower extremity, the Board has separately addressed the neurological disability in each lower extremity as set forth on the first page of the decision.  

In June 2014, the Veteran underwent a VA neurological examination focusing on symptoms of a left foot drop.  At that time, the examiner referenced VAMC medical records in 2013 and 2014.  The file, however, only contains VAMC records to August 2009 and does not contain the records referred to by the VA examiner who relied upon these missing records for the opinion.  The Board has determined that the missing records should be associated with the file.  Ongoing VA medical records should also be obtained. See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Therefore, a complete set of VAMC records from separation from service to the present should be requested to ensure that the Board has all relevant VAMC records.

In addition, the June 2014 VA examination indicates a change in the level of severity of the Veteran's neurological manifestations of the Veteran's diving decompression disability.  Accordingly, the Veteran is entitled to a new VA examination.  38 C.F.R. § 3.327; Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records of treatment of the Veteran from the VAMC and associated outpatient clinics from August 2009 to the present.   

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2.  After the record development is completed, provide the Veteran with a VA neurological examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  The examiner is asked to determine the current level of severity of the Veteran's myelopathy with spinal cord decompression sickness at the T7-T8 in both the right and the left lower extremity.  

The examiner is asked, if feasible, to reconcile any current findings with prior examination findings that appear in the record and whether any changes, presence, or absence of a current finding or result from a past examination result or finding represents a change in diagnosis, a progression of the Veteran's prior diagnoses, an improvement of the Veteran's prior diagnoses, correction of an error, or the development of a new and separate condition.  See 38 C.F.R. § 4.125.

3.  After the record development is completed, provide the Veteran with a VA examination to determine the current nature and severity of the cognitive disorder as a TBI disability, to include the current severity of any and all such (1) cognitive; (2) behavioral/emotional (psychiatric); or (3) physical manifestations.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

All pertinent symptomatology and findings should be reported in detail utilizing the Compensation and Pension Examination TBI Examination Guidelines, before and after October 23, 2008.

The examiner is asked to specifically address the degree to which the service-connected disability is currently manifested by facets of cognitive impairment including to memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

The examiner is asked to review the file and discuss whether the Veteran meets the criteria for a higher rating under the old schedular criteria in effect for TBI disabilities for the period since October 23, 2008. 

4.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


